      Case 3:21-cv-00421-CAB-JLB Document 4 Filed 04/01/21 PageID.56 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PAUL ANTHONY LYNCH,                                  Case No.: 21cv0421 CAB (JLB)
12                                      Petitioner,
                                                          ORDER DISMISSING CASE
13   v.                                                   WITHOUT PREJUDICE
14   JEFF LYNCH, Warden, et al.,
15                                    Respondent.

16
17         On March 9, 2021, Petitioner, a state prisoner proceeding pro se, filed a Petition for
18   Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. (See ECF No. 1.) On March 12,
19   2021, the Court dismissed it without prejudice for failing to satisfy the filing fee
20   requirement, for failing to use a complete petition form and for failing to submit a petition
21   signed under penalty of perjury. (See ECF No. 2.) Petitioner was instructed that to proceed
22   with the instant case, Petitioner must submit “(1) either the $5.00 fee or adequate proof of
23   Petitioner’s inability to pay the fee and (2) a completed First Amended Petition form signed
24   under penalty of perjury.” (Id. at 3.) On March 26, 2021, Petitioner filed an Amended
25   Petition. (ECF No. 3.) Petitioner has not submitted either the required $5.00 filing fee or
26   a request to proceed in forma pauperis. For the reasons discussed below, the case is again
27   dismissed without prejudice.
28   ///

                                                      1
                                                                                 21cv0421 CAB (JLB)
     Case 3:21-cv-00421-CAB-JLB Document 4 Filed 04/01/21 PageID.57 Page 2 of 4



 1                  FAILURE TO SATISFY FILING FEE REQUIREMENT
 2          Petitioner has again failed to pay the $5.00 filing fee and has failed to move to
 3   proceed in forma pauperis. Because this Court cannot proceed until Petitioner has either
 4   paid the $5.00 filing fee or qualified to proceed in forma pauperis, this case is subject to
 5   dismissal without prejudice. See Rule 3(a), 28 U.S.C. foll. § 2254.
 6                              FAILURE TO COMPLETE FORM
 7         A Petition for Writ of Habeas Corpus must be submitted in accordance with the
 8   Local Rules of the United States District Court of the Southern District of California. See
 9   Rule 2(d), 28 U.S.C. foll. § 2254. To comply with the Local Rules, petitions must be
10   submitted on a court-approved form and in accordance with the instructions approved by
11   the Court. Id.; S.D. Cal. CivLR HC.2(b). While Petitioner has now submitted a petition
12   on the proper form and has signed the Petition under penalty of perjury, Petitioner has
13   failed to complete key portions of the form. Specifically, Rule 2(c) of the Rules Governing
14   Section 2254 Cases requires in relevant part that “[t]he petition must . . . (1) specify all the
15   grounds for relief available to the petitioner; (2) state the facts supporting each ground; (3)
16   state the relief requested.” Rule 2(c)(1)-(3), 28 U.S.C. foll. § 2254.
17         In the Amended Petition, Petitioner lists one ground for relief, entitled “Violation
18   5th, 6th, 14 U.S.C. Amendments,” and under supporting facts includes a short section
19   entitled “Introduction” which appears to simply recount Petitioner’s 2017 arrest, transport
20   to county jail and the filing of a felony complaint. (ECF No. 3 at 6.) While the petition
21   form instructs: “State concisely every ground on which you claim that you are being held
22   in violation of the constitution, law or treaties of the United States. Summarize briefly the
23   facts supporting each ground,” and: “If necessary, you may attach pages stating additional
24   grounds and/or facts supporting each ground,” (see id. at 6), Petitioner has not indicated
25   the grounds supporting the alleged Fifth, Sixth and Fourteenth Amendment violations nor
26   has Petitioner outlined the supporting facts.
27         The prior petition, which again did not use the complete form and was not signed
28   under penalty of perjury, appears to have contained a sole ground for relief entitled

                                                     2
                                                                                    21cv0421 CAB (JLB)
     Case 3:21-cv-00421-CAB-JLB Document 4 Filed 04/01/21 PageID.58 Page 3 of 4



 1   “Ineffective Assistance of Counsel, violation of the 5th, 6th, 14th Amendment, United
 2   States Constitution,” and similarly started with listing an “Introduction” section under
 3   supporting facts. (ECF No. 1 at 6.) Yet, that prior filing also included additional pages
 4   outlining facts underlying the ineffective assistance of counsel claim. (Id. at 7-26.)
 5           It is unclear whether Petitioner intended to reassert in the Amended Petition the
 6   ineffective assistance of counsel claim outlined in the original filing but given the absence
 7   of any such indication in the Amended Petition, the Court cannot simply assume this to be
 8   the case. Because Petitioner fails to indicate in the Amended Petition the facts underlying
 9   the sole claim or the basis for the alleged constitutional violation, the instant case is also
10   subject to dismissal for failure to satisfy this requirement. See Rule 2(c)(1)-(2), 28 U.S.C.
11   foll. § 2254; see also Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542,
12   1546 (9th Cir. 1989) (“[A]n amended pleading supersedes the original.”); Lacey v.
13   Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave
14   to amend which are not re-alleged in an amended pleading may be “considered waived if
15   not repled.”).
16                                CONCLUSION AND ORDER
17           The case is DISMISSED without prejudice for failure to satisfy the filing fee
18   requirement and failure to submit a complete habeas petition. If Petitioner wishes to
19   proceed with this case, Petitioner must submit, no later than May 28, 2021, a copy of this
20   Order along with: (1) either the $5.00 fee or adequate proof of Petitioner’s inability to pay
21   the fee and (2) a completed Second Amended Petition form that cures the pleading
22   deficiencies outlined above. The Clerk of Court is directed to send Petitioner a blank
23   Southern District of California amended §2254 habeas petition form and in forma pauperis
24   /////
25   /////
26   /////
27   /////
28   /////

                                                   3
                                                                                  21cv0421 CAB (JLB)
     Case 3:21-cv-00421-CAB-JLB Document 4 Filed 04/01/21 PageID.59 Page 4 of 4



 1   application along with a copy of this Order.
 2   IT IS SO ORDERED.
 3   Dated: April 1, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                       21cv0421 CAB (JLB)
